Citation Nr: 0414475	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  93-00 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for diplopia.  

2.  Entitlement to an initial compensable rating for the 
residuals of a left inguinal hernia repair, with small cord 
lipoma.  

3.  Entitlement to an initial compensable rating for 
bilateral pterygium.  

4.  Entitlement to an initial rating in excess of 10 percent 
for blepharitis and conjunctivitis, with trichiasis.   

5.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the cervical spine.  

6.  Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine, with spondylolisthesis, 
currently rated as 20 percent disabling.  





REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1959 to 
September 1990.

This appeal involves three separate rating decisions.  In the 
first rating action in January 1991, the Department of 
Veterans Affairs Regional Office located in Nashville, 
Tennessee (AOJ), granted the appellant's claims for service 
connection for the following: (1) a left inguinal hernia 
repair, with small cord lipoma, (2) bilateral pterygium, and 
(3) blepharitis and conjunctivitis, with trichiasis.  At that 
time, the AOJ assigned noncompensable ratings for the hernia 
repair and pterygium, and a 10 percent rating for the 
blepharitis and conjunctivitis, with trichiasis.  By a 
February 1996 decision, the Board of Veterans' Appeals 
(Board) denied the appellant's claims for a compensable 
rating for bilateral pterygium and for an increased rating 
for degenerative joint disease of the lumbosacral spine, and 
remanded his claim for a compensable rating for the residuals 
of a hernia repair.

In December 1997, a Joint Motion for Remand (Joint Motion) 
was filed with the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), requesting that the 
issue of a compensable rating for bilateral pterygium be 
remanded for additional development.  In the Joint Motion, 
the parties further agreed that the Board should have also 
addressed the disabling affects of the appellant's service-
connected blepharitis and conjunctivitis, with trichiasis.  
In a December 1997 Order, the Court granted the Joint Motion 
and remanded the case to the Board for readjudication.  In 
accordance with the Court's Order, in July 1998, the Board 
remanded the two issues to the AOJ for a VA examination by an 
ophthalmologist.  VA examinations were conducted in December 
1999 and August 2002.

In the second rating action, the AOJ, by a December 1998 
rating decision, granted service connection for degenerative 
disc disease of the cervical spine and assigned an initial 
rating of 10 percent.  The AOJ also increased the rating for 
the appellant's service-connected degenerative joint disease 
of the lumbosacral spine to 20 percent disabling.  In March 
1999, the appellant filed a Notice of Disagreement to the 10 
and 20 percent ratings.  By a December 2002 decision, the 
Board remanded the claims for increased ratings for 
degenerative disc disease of the cervical spine, and 
degenerative joint disease of the lumbosacral spine, to the 
AOJ for the issuance of a Statement of the Case (SOC).  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  As per 
the Board's December 2002 decision, in January 2003, the AOJ 
issued an SOC to the appellant regarding the aforementioned 
issues.  In February 2003, the appellant filed a substantive 
appeal (VA Form 9) with respect to both issues.  

In the third rating action, the AOJ, by a March 1999 rating 
decision, denied service connection for diplopia.  The 
appellant subsequently perfected an appeal of the denial of 
service connection.     

During the pendency of the appeal, the appellant moved to the 
state of Virginia.  In September 2002, the RO in Nashville 
permanently transferred the appellant's claims file to the VA 
Regional Office in Roanoke, Virginia (RO).

In November 2003, a hearing was conducted at the RO before 
the Board.  At that time, the appellant's representative 
raised the issue of entitlement to service connection for a 
gastrointestinal disorder, secondary to medication prescribed 
for the appellant's service-connected low back disability.  
This issue has not been developed for appellate consideration 
and is referred to the RO for appropriate action.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Under regulations 
implementing the VCAA, VA's duty to notify and duty to assist 
have been significantly expanded.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide notice of any information 
necessary to complete the claim, if it is incomplete.  
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim.  38 C.F.R. § 3.159(c).  

In this case, a review of the claims file does not reveal 
that the appellant has been advised of the changes brought 
about by the VCAA regulations.  Specifically, the appellant 
has not been sent any VCAA-type notice that relates directly 
to the issues listed on the cover page of this decision.  
Additionally, he has not been informed as to what evidence he 
is to submit and what evidence VA will obtain.  Thus, the 
Board will remand the appellant's claims to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions of the VCAA.

In regards to the appellant's claim for service connection 
for diplopia, the Board notes that although the appellant's 
service medical records show that the appellant had 
complaints of double vision in 1989 and 1990, no specific 
diagnosis of diplopia was provided.  The Board observes that 
on the occasions when the appellant was treated for 
complaints of double vision, he was diagnosed with bilateral 
pterygium and/or blepharitis and conjunctivitis, with 
trichiasis, and he was subsequently granted service 
connection for those eye disorders.   

In December 1999, the appellant underwent a VA ophthalmologic 
examination.  At that time, the examiner noted that the 
appellant was first seen at the VA eye clinic in 1992 for 
chronic blepharitis, misdirected cilia, and dry eyes.  
According to the examiner, the appellant was being treated 
"chronically" for those condition with lid scrubs, 
antibiotic ointment, artificial tears, and periodic epilation 
of eye lashes.  The examiner stated that due to the fact that 
the appellant was returning every few months for epilation, 
he decided to undergo cryotherapy of the lower lid lashes in 
July 1995, after which his symptoms were greatly improved.  
According to the examiner, in May 1997, the appellant started 
seeing a strabismus ophthalmology consultant at the VA eye 
clinic for what was diagnosed as incomitant hypertropia, with 
complaints of an intermittent vertical diplopia, apparently 
due to a previous trauma.  The examiner reported that the 
appellant's diplopia had been present for the past 10 to 15 
years, but not tremendously symptomatic until 1997.  
According to the examiner, the appellant's service medical 
records, from January 1989 until his discharge, showed 
diplopic complaints, but an assessment was not performed.  
The examiner stated that a computed tomography (CT) scan 
performed in 1997 by the VA eye clinic to rule out an ocular 
pathology etiology was deemed unremarkable, with no 
significant findings.  The examiner indicated that according 
to the appellant, at present, he had constant diplopia.  The 
appellant noted that his symptoms had been present in some 
form for at least 10 to 15 years, but that he could not 
remember any injury prior to the onset.  Following the 
ophthalmologic examination, the pertinent diagnosis was 
incomitant right hypertrophia, with vertical diplopia.  
According to the examiner, the etiology of that condition was 
unclear.  

A VA ophthalmologic examination was conducted in August 2002.  
At that time, the appellant stated that he had diplopia which 
was getting worse.  Following the ophthalmologic examination, 
the pertinent diagnosis was diplopia.  The examiner reported 
that the appellant's diplopia was likely secondary to a right 
superior oblique palsy, which was perhaps caused by a fourth 
cranial nerve palsy.  According to the examiner, the cranial 
nerve palsy was not likely to be service-connected unless an 
etiological neurological work-up indicated that there was a 
service connection involved.   

In the appellant's December 1999 VA ophthalmologic 
examination, the diagnosis was incomitant right hypertropia, 
with vertical diplopia, and according to the examiner, the 
etiology of that condition was unclear.  However, the 
examiner also reported that the appellant's service medical 
records, from January 1989 until his discharge, showed 
diplopic complaints.  Thus, it appears that the examiner did 
not address the pertinent question, which is whether the 
appellant's currently diagnosed diplopia is related to his 
period of active military service, to specifically include 
his in-service diplopic complaints.  Accordingly, in light of 
the above, the Board is of the opinion that a VA examination, 
as specified in greater detail below, should be performed in 
order to determine the nature and etiology of any diplopia.    

The Board also notes that in a February 1999 VA addendum 
report, it was noted that the appellant had undergone a VA 
ophthalmologic examination on September 17, 1998.  It was 
also reported that the appellant had been examined by a 
strabismus specialist on November 24, 1998, and again on 
January 12, 1999.  In this regard, the evidence of record is 
negative for the aforementioned September 1998 VA 
ophthalmologic examination report, and also for the November 
1998 and January 1999 VA ophthalmologic examination reports.  
Thus, as additional action by the RO may be helpful in either 
obtaining such putative records, or documented information 
that the medical records cannot be obtained, the Board finds 
that further development in this regard is warranted.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).        

In regard to the appellant's claim for an initial compensable 
rating for a left inguinal hernia repair, the Board observes 
that in the appellant's August 2003 Travel Board hearing, the 
appellant testified that the scar from his left inguinal 
hernia repair itched and felt tight.  The appellant indicated 
that he also had numbness along the scar.  Thus, in light of 
the appellant's testimony, the Board finds that a VA 
examination is needed in order to determine whether a 
separate compensable rating is warranted for the appellant's 
left inguinal hernia repair scar.  

Additionally, in regard to the appellant's claims for 
increased ratings for his service-connected neck and low back 
disabilities, while the appellant's claims were pending, the 
criteria for rating spine disabilities were twice amended.  
See 68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003); 67 Fed. Reg. 
54,345, 54,349 (Aug. 22, 2002).  In this case, the new 
regulatory criteria for rating spine disabilities have not 
yet been provided to the appellant.  In addition, given that 
VA must apply the old criteria prior to the effective date of 
the new regulation, the Board finds that the appellant should 
be specifically advised by the RO of the new and the old 
criteria for rating spine disabilities.  See 38 U.S.C.A. 
§ 5110(g) (West 2002); see also Green v. Brown, 10 Vet. App. 
111, 116-119 (1997) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue).  Moreover, the appellant 
should be afforded new VA examinations which evaluate his 
symptomatology of his service-connected neck and low back 
disabilities, in terms pertinent to the rating criteria that 
were in effect when he filed his claims, as well as the 
rating criteria as amended two times during the pendency of 
his appeal.  See 38 C.F.R. § 4.71a (2002); 68 Fed. Reg. 
51,454 (August 27, 2003).     

Accordingly, this case is remanded for the following actions:  

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claims and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
diplopia at any time following military 
service, and for his service-connected 
residuals of a left inguinal hernia 
repair, bilateral pterygium, blepharitis 
and conjunctivitis, with trichiasis, 
degenerative disc disease of the cervical 
spine, and/or degenerative joint disease 
of the lumbosacral spine, with 
spondylolisthesis, in recent years.  With 
any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to specifically 
include the VA ophthalmologic examination 
report, dated September 17, 1998, and the 
VA opthalmological examination reports, 
dated November 24, 1998, and January 12, 
1999, showing examinations conducted by a 
strabismus specialist.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and his 
representative must then be given an 
opportunity to respond.    

2.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded the following 
examinations:  

(A)  A comprehensive VA ophthalmologic 
examination to determine the nature and 
etiology of any diplopia.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner is specifically requested to 
review the appellant's service medical 
records which show that in January 1989, 
the appellant underwent a follow-up 
examination for his chronic blepharitis.  
At that time, the appellant's chief 
complaints included tearing, photophobia, 
and double vision.  The diagnosis was 
chronic blepharitis and conjunctivitis, 
with trichiasis.  According to the 
records, in November 1989, the appellant 
underwent another follow-up examination 
for his chronic blepharitis and 
trichiasis.  At that time, he complained 
of inverted eyelashes and occasional 
double vision of his left eye.  The 
assessment was chronic blepharitis.  The 
records further reflect that in February 
1990, the appellant underwent an 
additional follow-up examination for his 
blepharitis.  At that time, his 
complaints included double vision.  The 
diagnosis was chronic blepharitis.  The 
records also show that in July 1990, the 
appellant underwent a separation 
examination.  At that time, in response 
to the question as to whether the 
appellant had ever had or if he currently 
had eye trouble, the appellant responded 
"yes."  The appellant noted that he had 
chronic blepharitis, double vision, 
trichiasis, and pterygium.  The examiner 
diagnosed the appellant with chronic 
bilateral blepharitis/trichiasis and 
pterygium in both eyes.  Moreover, in 
addition to the appellant's service 
medical records, the examiner is further 
requested to review the appellant's 
September and November 1998, and January 
1999 VA ophthalmologic examination 
reports, if obtained, and the December 
1999 and August 2002 VA ophthalmologic 
examination reports.  

All necessary special studies or tests 
are to be accomplished, including visual 
acuity testing and visual field testing.  
After a review of the examination 
findings and the entire evidence of 
record, the examiner should render an 
opinion as to whether any currently 
diagnosed diplopia is related to the 
appellant's period of active military 
service, to specifically include his in-
service complaints of double vision.  If 
no disability is found, or no link to 
military service is found, such findings 
and conclusions should be affirmatively 
stated and a complete rationale for any 
opinion expressed should be included in 
the examination report.  If the requested 
opinions cannot be provided without 
resort of speculation, it should be so 
stated in the examination report.  The 
report prepared should be typed.       

(B)  A comprehensive VA examination to 
determine the current severity of the 
appellant's service-connected residuals 
of a left inguinal hernia repair, with 
small cord lipoma.  The claims folder and 
a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is specifically requested to 
review the appellant's July 1995, May 
1996, and May 1999 VA alimentary 
appendages/ digestive examination 
reports.  All necessary tests and studies 
should be accomplished and clinical 
manifestations should be reported in 
detail.  The examiner should undertake 
clinical analysis to determine whether 
there is a hernia, if the hernia is small 
or large; readily reducible, not readily 
reducible, or non-reducible; well 
supported by a truss or not; and other 
factors enumerated in 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2003).  (Diagnostic 
Code 7338 provides that a noncompensable 
evaluation will be assigned where the 
hernia is small, reducible, or without 
true hernia protrusion, or not operated 
but remedial.  A 10 percent evaluation 
will be assigned where it is 
postoperative recurrent, readily 
reducible and well supported by truss or 
belt.  A 30 percent evaluation will be 
assigned where it is small, postoperative 
recurrent or unoperated irremediable, not 
well supported by truss, or not readily 
reducible.  And, a 60 percent evaluation 
will be assigned where it is large, 
postoperative, recurrent, not well 
supported under ordinary conditions and 
not readily reducible when considered 
inoperable.  38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2003).)  In 
addition, in regard to the appellant's 
left inguinal hernia repair scar, the 
examiner should specifically note whether 
the appellant's scar(s) is superficial, 
unstable, poorly nourished, with repeated 
ulceration, or painful on objective 
demonstration.  (A superficial scar is 
one not associated with underlying soft 
tissue damage, and an unstable scar is 
one where, for any reason, there is 
frequent loss of covering of skin over 
the scar.)  The area of scarring should 
be measured.  A complete rationale for 
all opinions should be provided.  The 
report prepared should be typed.

(C)  A VA neurological examination to 
determine the severity of the appellant's 
service-connected degenerative disc 
disease of the cervical spine, and 
service-connected degenerative joint 
disease of the lumbosacral spine.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is 
specifically requested to review the 
appellant's previous VA examination 
reports, dated in September 1998 and 
November 1999.  All indicated testing 
should be conducted.   

In regard to the appellant's service-
connected degenerative disc disease of 
the cervical spine, and service-connected 
degenerative joint disease of the 
lumbosacral spine, the examiner should 
fully set forth all current complaints, 
pertinent clinical findings, and 
diagnoses.  It is further requested that 
the examiner specifically report the 
absence or presence, to include severity 
and frequency, of any symptoms compatible 
with any neuropathy with characteristic 
pain, demonstrable muscle spasm, or other 
neurological findings appropriate to the 
site of any affected vertebral disc.  The 
examiner should then identify any 
nerve(s) affected by the appellant's 
service-connected neck and/or low back 
disabilities, and indicate whether the 
neurologic disability caused by the 
appellant's service-connected neck and/or 
low back problems is best described as 
mild, moderate, severe, or pronounced.  
The examiner should also indicate the 
frequency and duration of incapacitating 
episodes and attacks over the past 12 
months.  An incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
For each nerve affected, the examiner 
should indicate whether the appellant has 
complete paralysis, or mild, moderate, or 
severe incomplete paralysis, neuralgia, 
or neuritis.  A complete rationale for 
all opinions should be provided.  Any 
report prepared should be typed.      

(D)  A VA orthopedic examination to 
determine the current severity of the 
appellant's service-connected 
degenerative disc disease of the cervical 
spine, and service-connected degenerative 
joint disease of the lumbosacral spine.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
appellant's previous VA examination 
reports, dated in September 1998 and 
November 1999.  All indicated testing 
should be conducted, and current X-rays 
of the appellant's neck and low back 
should be obtained.  

In regard to the appellant's service-
connected degenerative disc disease of 
the cervical spine, and service-connected 
degenerative joint disease of the 
lumbosacral spine, the examiner should 
conduct a thorough orthopedic examination 
of the cervical and lumbosacral spine.  
The orthopedic examiner should conduct 
range of motion studies on the cervical 
and lumbosacral spine, to specifically 
include forward flexion, extension, left 
and right lateral flexion, and left and 
right lateral rotation.  The examiner 
should note that for VA compensation 
purposes, unfavorable ankylosis is a 
condition in which the entire cervical 
spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.  

In regard to both the appellant's 
cervical and lumbosacral spine, the 
examiner should first record the range of 
motion observed on clinical evaluation, 
in terms of degrees.  If there is 
clinical evidence of pain on motion, the 
orthopedic examiner should indicate the 
degree of motion at which such pain 
begins.  

Then, after reviewing the appellant's 
complaints and medical history, the 
orthopedic examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the appellant experiences 
functional impairments, such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc.  Objective evidence of loss of 
functional use can include the presence 
or absence of muscle atrophy and/or the 
presence or absence of changes in the 
skin indicative of disuse due to the 
service-connected neck and/or back 
disorder.  In addition, the examiner 
should provide an opinion as to whether 
the appellant's service-connected neck 
and low back disabilities, including any 
noted tenderness, pain on use, weakness, 
excess fatigability, and/or coordination, 
result in an overall disability picture 
which is best equated with moderate, 
severe, or pronounced intervertebral disc 
disease.  The examiner should also 
provide an opinion on whether the 
appellant's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
neck and/or low back pathology.  A 
complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.  

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the appellant does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination reports address all actions 
requested.  If they do not, they must be 
returned to the examiner(s) for 
corrective action.

5.  The RO should then review and re-
adjudicate the issues on appeal.  
Specifically, in regard to the 
appellant's service-connected neck and 
low back disabilities, the RO should 
consider the revised regulation governing 
the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, and the newly enacted 
provisions of 38 C.F.R. § 4.71a, 
pertaining to the evaluation of diseases 
and injuries of the spine.  See 67 Fed. 
Reg. 54,345-54,349 (August 22, 2002); 68 
Fed. Reg. 51,454 (August 27, 2003).  In 
addition, in regard to the appellant's 
claim for entitlement to an initial 
compensable rating for the residuals of a 
left inguinal hernia, the RO should 
consider whether a separate compensable 
rating is warranted for the appellant's 
left inguinal hernia repair scar.  If any 
such action does not resolve each claim 
to the appellant's satisfaction, the RO 
should provide the appellant and his 
representative a supplemental statement 
of the case, to include the revised 
rating criteria pertinent to spine 
disabilities and the application of the 
facts thereto, and an appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned 
to this Board for appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


